Citation Nr: 1760338	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from January 1954 to February 1962 and from February 1966 to January 1974, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in March 2017.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A chronic bilateral shoulder disorder was not shown in service, shoulder arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral shoulder disorder is etiologically related to his active service.

2.  A chronic bilateral hip disorder was not shown in service, hip arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral hip disorder is etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided a VA examination and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claims in June 2011, which were denied in May 2013, December 2013, and August 2014 rating decisions.  The Veteran asserts that his bilateral shoulder disorder and bilateral hip disorder are due to his active service.  Specifically, he asserts that he injured his shoulders and hips in a motorcycle accident during his active service.

The Veteran's STRs show that in August 1954, the Veteran was involved in a motorcycle accident and injured his left hand and left leg; however, the Veteran was not treated for any shoulder or hip complaints.  He later denied having any shoulder symptoms in January 1956 and had a normal examination of his upper extremities with no hip symptoms noted.  He continued to deny having any shoulder symptoms in February 1973.  At his separation physical in February 1974, his upper extremities were normal and no hip findings were noted.

The Veteran's medical records show that the first evidence of any shoulder or hip symptoms is not until 2008, over three decades after his separation from service.  In December 2008, he reported his shoulder and hip disorders were due to being beaten as a prisoner of war in Vietnam.  He underwent right hip surgery in December 2008, left hip surgery in April 2009, left shoulder surgery in October 2009, and right shoulder surgery in November 2009.

While the Veteran's service records show that he was stationed in Vietnam from March 1967 to January 1968, there is no indication that he was ever a prisoner of war.

In his June 2011 application for benefits, the Veteran indicated that he began hip treatment in 2008 and shoulder treatment in 2009.  In June 2013, he asserted that his shoulder and hip disorders were due to the motorcycle accident during his active service.

In July 2015, the Veteran was afforded a VA examination.  He reported injuring his shoulders and hips in a motorcycle accident in 1954.  He reported that while he was treated for his left knee and hand injuries, he did not report his shoulder or hip injuries.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's bilateral shoulder disorder and bilateral hip disorder were less likely than not due to his active service.  The examiner reported that there was no objective evidence of any shoulder or hip injury in the Veteran's STRs or for approximately 35 years after his separation from service.

In August 2015, the Veteran submitted a statement from his physician.  His physician opined that the Veteran's motorcycle accident in service "probably" contributed to the onset of hip arthritis.

After weighing all the evidence, the Board finds the greatest probative value in the June 2015 VA examiner's opinions, which considered the elements necessary to substantiate a claim for service connection. 

The Board appreciates the opinion from the Veteran's physician regarding his bilateral hip disorder.  However, ultimately, the opinion is conclusory in nature.  That is, the Veteran's physician has not explained why or how he reached his ultimate conclusion and apparently relied on the Veteran's lay statements regarding etiology.  The Veteran's physician only referenced the motorcycle accident in service but did not address the normal examinations afterwards in service.  The Veteran's physician did not indicate that he had access to the Veteran's claims file and his opinion apparently relied only on the Veteran's own lay statements regarding etiology.

Conversely, the opinions by the June 2015 VA examiner were fully grounded in the medical literature and based on a physical examination of the Veteran.  The examiner explained why it was felt that the Veteran's bilateral shoulder disorder and bilateral hip disorder were not due to his active service, to include the motorcycle accident.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the June 2015 VA examiner for his opinions are found to be more probative than the opinion offered in support of the Veteran's claim, which mainly relied on the Veteran's reports.  The private doctor gave no indication that he had reviewed the Veteran's claims file, which is potentially relevant in this case because it shows evidence that the Veteran's shoulders and hips were found to be normal on physical examinations many years after the motorcycle accident which the Veteran asserts resulted in his current hip and shoulder disabilities.  Conversely, the VA had access to the Veteran's historical records, allowing the examiner to have the best understanding of the Veteran's medical history.  Given its grounding in the medical evidence in this case, the VA examiner's opinions are found to be the most probative evidence in this case, and therefore are afforded the greatest weight.  

Consideration has been given to the assertion of the Veteran that his bilateral shoulder disorder and bilateral hip disorder were due to his active service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe neck and hip symptoms, he lacks the medical training or qualification to diagnose a shoulder or hip disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record.

The record does not contain evidence of a diagnosis of an ongoing chronic shoulder or hip disability related to his active service, as the first evidence of any shoulder or hip problems do not appear until at least 2008, more than three decades after separation.  In addition, at his separation examination, he had a normal examination of his upper extremities and no hip symptoms noted.  Furthermore, his STRs do not document any chronic shoulder or hip diagnosis.  As such, the Board does not find that the evidence of record shows continuous shoulder or hip symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a bilateral shoulder or hip disorder.  The record contains no objective medical evidence of a chronic shoulder or hip disorder until 2008.  In addition, the record does not contain evidence that any shoulder or hip injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a chronic bilateral shoulder disorder or a chronic bilateral hip disorder.  That is, the evidence does not show that a shoulder or hip disorder was diagnosed in service or within a year of service, and the weight of the evidence is against a finding that a bilateral shoulder disorder or a bilateral hip disorder have existed continuously since service.  Therefore, the claims are denied.


ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral hip disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


